DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (5,508,477).
	With respect to Claim 1, Kato teaches a soundproofing device (Figure 4B), comprising a Helmholtz resonator (1/4 – Col. 5, Lines 8-14) including: a wall (1/4) that forms a Helmholtz resonance chamber; and a first opening (3) formed in the wall (1/4) so as to cause the Helmholtz resonance chamber to communicate with an outside of the Helmholtz resonance chamber, wherein the wall (1/4) is configured by a sound source member (1/2) that radiates sound and a soundproof cover (4), and wherein the Helmholtz resonator includes: one or more partition walls (27) formed so as to extend from an inner wall of the soundproof cover (4) facing the sound source member (1) toward a side of the sound source member (1) and divide the Helmholtz resonance chamber into a plurality of regions (29a/b), and a second opening formed between each of the one or more partition walls (27) and the sound source member (1) so as to cause the plurality of regions to communicate with each other.  
	With respect to Claim 2, Kato teaches wherein the Helmholtz resonance chamber includes a first direction (horizontal direction in view of Figure 4B) and a second direction (vertical direction in view of Figure 4B) shorter than the first direction, and wherein at least one of the one or more partition walls (27) is formed so as to extend in a direction perpendicular to the first direction (note that portions of the T-shaped wall #27 extend perpendicular to the horizontal direction of the first direction).  
	With respect to Claim 3, Kato teaches wherein the one or more partition walls (27) include a plurality of partition walls (defined by horizontal and upper/lower extending walls of the T-shaped member #27), and -2-Application No. 16/703,318wherein the plurality of partition walls (defined by horizontal and upper/lower extending walls of the T-shaped member #27) are arranged at unequal intervals.  
	With respect to Claim 4, Kato teaches wherein the plurality of regions (29a/b) include a first region (29a), and one or a plurality of second regions (29b) located outside the first region (29a), and wherein the first region (29a) is wholly covered by the one or a plurality of second regions (27b) with at least one of the one or more partition walls (27) interposed between the first region (29a) and the one or a plurality of second regions (29b).  
	With respect to Claim 6, Kato teaches soundproofing device (Figure 4A), comprising a Helmholtz resonator (1/4 – Col. 5, Lines 8-14) including: a wall (1/4) that forms a Helmholtz resonance chamber; and a first opening (3) formed in the wall (1/4) so as to cause the Helmholtz resonance chamber to communicate with an outside of the Helmholtz resonance chamber, wherein the wall (1/4) is configured by a sound source member (1/2) that radiates sound and a soundproof cover (4), and wherein the Helmholtz resonator includes: one or more partition walls (17a/b) formed so as to extend from an inner wall of the sound source member (1) facing the sound proof cover (4) toward a side of the soundproof cover (4) and divide the Helmholtz resonance chamber into a plurality of regions (19a/b), and a second opening (18a/b) formed between each of the one or more partition walls (17a/b) and the soundproof cover (4) so as to cause the plurality of regions to communicate with each other. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (5,508,477) in voew of Mattia (2016/0017775).
	With respect to Claim 5, Kato is relied upon for the reasons and disclosures set forth above.  Kato further teaches wherein the one or more partition walls (27) forming resonant cavities (29a/b).  
	Kato fails to teach wherein the one or more partition walls have a honeycomb cross-sectional shape. 
	Mattia teaches wherein it is known to form Helmholtz resonating cavities (Figures 3-5, #76) with one or more partition walls (78) having a honeycomb cross-sectional shape, wherein the resonating cavities are tuned to a specific target frequency of noise to be attenuated, similar to Kato.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Kato, with the apparatus of Mattia so as to provide simple substitution of one known Helmholtz resonating cavity shape for another, to provide the predictable result of either cavity shape being capable of attenuating noise within a frequency band the cavity is tuned to.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers Kato and the obvious combination with Mattia regarding claim 5, to teach all of the limitations as claimed by Applicant.  The new grounds of rejection are considered to be responsive to all arguments raised by Applicant regarding the previous rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837